NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

STATE OF FLORIDA,                            )
                                             )
              Appellant,                     )
                                             )
v.                                           )    Case No. 2D17-1722
                                             )
Z.M.,                                        )
                                             )
              Appellee.                      )
                                             )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for Pinellas
County; Kimberly Todd, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa
(withdrew after briefing); C. Suzanne
Bechard, Assistant Attorney General,
Tampa (substituted as counsel of
record), for Appellant.

Howard L. Dimmig, II, Public Defender,
and Rachel Roebuck, Assistant Public
Defender, Bartow, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, CRENSHAW, and ROTHSEIN-YOUAKIM, JJ., Concur.